DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Oda discloses: a resin substrate having flexibility (fig.3 item 1, para. [0074]); a plurality of imaging pixels (fig.5 item 32); that are provided on the resin substrate, are used to capture a radiographic image, and generate charge corresponding to an amount of incident radiation; a radiation detector that detects radiation and generates charge corresponding to the amount of incident radiation and a processor configured to perform control such that the charge generated in each of the imaging pixels is accumulated in the imaging pixel in a case in which an operation mode is an accumulation mode (para. [0176]). Watanabe et al. disclose: control such that the operation mode is changed to the accumulation mode in a case in which a rate of change in levels of electric signals based on the charge generated in the radiation detector (para. [0089], [0111] the para. teach accumulation mode is conducted only after judgment of Vout). The prior arts fail to teach, disclose, suggest or make obvious: perform control such that the operation mode is changed to the accumulation mode in a case in which a rate of change in levels of electric signals based on the charge generated in the radiation detector per hour or an amount of change in the levels of the electric signals per hour is greater than a first threshold value, and at least one of the levels of the electric signals is greater than a second threshold value.
Claims 2-9 are allowed on the same basis as independent claim 1 for dependency reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884